DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/24/2021, 11/16/2021 is/are being considered by the examiner.


Specification
The use of the terms:
Nicalon, P6L7
Inconel 718, P6L24-25
which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Drawings
The drawings are objected to because
Fig1
Reference character 22/24 missing per P5L17
Fig2
Show view cut of Fig4 to improve clarity
Fig4
Convert lead line of reference character 36 to underlining reference character 36 to improve clarity
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 10, “A turbomachine comprising an assembly as claimed in claims 1.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“anti-rotation system” first recited in claim 1
Corresponding structure
Split pin 38 as informed by Fig1/4 and P7L27-32
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims are objected to because of the following informalities:  
Throughout the claims
Inconsistent application of antecedent basis indication term, i.e. “said” verses “the”, for an individual given claim structure. The instant objection is extended to all instances of the instant issue.
The office explicitly notes that the claims may use either or both of “said” and “the” to indicate antecedent basis for a claim element, however consistently applying the chosen antecedent basis indication term for a given claim element improves the clarity of the claim construction.
Claim 1
Each claim element or step of the claim should be separated by a line indentation. See MPEP 608.01(i).
Please see the line indentation used by the office in the art section below as one possible suggested line indentation arrangement.
L5 amend “each ring sector of the at least one ring sector” to improve clarity
Instant objection is extended to all similar instances
L7, amend “the two lugs” to improve clarity by providing the full formal antecedent basis
Instant objection is extended to all similar instances
L8 amend “by axial pins, wherein each axial pin is engaged in …” to greatly improve claim clarity
L8, amend “the two flanges” to improve clarity by providing the full formal antecedent basis
L9-10, amend “the one of said two flanges” to improve clarity by providing the full formal antecedent basis
L12, amend “a first lug of the two lugs” to improve clarity
L12 amend “the at least one ring sector”
Claim 4
L2 reword “its” to improve clarity
L3 amend “the at least one radial retaining pin” to improve clarity by providing the full formal antecedent basis
Instant objection is extended to all similar instances
L4 amend “the radially-inserted split pin” to improve clarity by providing the full formal antecedent basis
Claim 5
L2 reword “its” to improve clarity
Claim 6
L2 amend “the tapped bore” to improve clarity by providing the full formal antecedent basis
L3 amend “[[the]]each bush” to improve clarity by more clearly tying the limitation to the recitation style of L2
Claim 8
L2 reword “it” to improve clarity
Claim 9
L2 reword “therein” to improve clarity
Claim 10
L1-2 amend “[[an]]the assembly as claimed in claim 1” to improve clarity by more clearly calling out the structural antecedent dependency upon claim 1.
Appropriate correction is required.


Claim Interpretation – Language
Language and/or terms in the claims are interpreted as follows:
For the purpose of applying art, the office will read the claims in light of the suggested clarifications discussed above.
Applicant’s usage of the term “bush” aligns with the more common usage in the art of the term “bushing”, and as such the terms will be read as synonyms with the same claim scope.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
L2-4 “which preferably comprises at tapped hole …” is indefinite as the cited recitation invokes a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired, see MPEP § 2173.05(c), as there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the application of art, the office will read the recitation under (b) as a required feature of the claims.
L3 “the longitudinal direction of the radial retaining pin” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L3-4 “to make it possible to …” is narrative in nature and further renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation introduces a functional requirement for the structure to be capable of having the split pin inserted, or if the cited limitation merely continues the not required example that was started in L2.
For the application of art, the office will read the recitation under the former interpretation of a functional requirement.
Claim 6
L3 “at least one tapped hole” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation introduces a new antecedent structure relative to the recitation in Claim 6 L2, or if the cited limitation introduces relies upon the antecedent structure of Claim 6 L2.
L3-4 “the longitudinal direction of the bush ” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L4 “to make it possible to …” is narrative in nature and further renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation introduces a functional requirement for structure to be capable of screwing the radial retaining pin, or if the cited limitation merely describes a resultant feature of the bush having a bore.
For the application of art, the office will read the recitation under the former interpretation of a functional requirement.
Claim 7
L3 “by two axial pins” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation introduces a new antecedent structure relative to the recitation in Claim 1 L8, or if the cited limitation introduces relies upon the antecedent structure of Claim 1 L8.
L3-4 “one another” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure corresponds to the cited limitation, as at least any of the following may correspond to the cited limitation: two axial pins, the two flanges, the two lugs.
L4 “each axial pin” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is not possible to determine if the proper antecedent support of the cited limitation is based upon Claim 1 L8 or Claim 7 L3. 
L4 “a radial retaining pin” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation introduces a new antecedent structure relative to the recitation in Claim 1 L11, or if the cited limitation introduces relies upon the antecedent structure of Claim 1 L11.
L5 “the corresponding lug” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation introduces a new antecedent structure, or if the cited limitation introduces relies upon the one of the antecedent structures of Claim 1 L6.
L6 “the axial pin” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is not possible to determine if the proper antecedent support of the cited limitation is based upon conflicting issues of Claim 1 L8, Claim 7 L3, and Claim 7 L4
Claim 8
L3 “the corresponding bush” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation introduces a new antecedent structure, or if the cited limitation introduces relies upon the one of the antecedent structures of Claim 2 L2.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 7, 10, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over LePretre (FR 3 049 003).
Note: Page number referencing is based upon the English translation of the specification provided by the office in the file wrapper.
Claim 1
LePretre discloses:
“An assembly (best seen Fig6-14) for a turbomachine turbine (Background) extending about an axis (axis D.sub.A), comprising 
at least one ring sector (sector 10’) made of ceramic matrix composite material (Background; Page9 Lines347-350, ring sectors 10’ are made of ceramic matrix composite material) and 
a support casing (casing 3’) disposed around the at least one ring sector (best seen Fig6-14), the support casing comprising 
two flanges (best seen Fig6-14), respectively an upstream flange (radial flange 32’) and a downstream flange (radial flange 36’), between which each ring sector is disposed (best seen Fig6-14), 
each ring sector comprising 
a base (annular base 12’) that has a radially internal face (inner face of base 12’) and a radially external face (outer face of base 12’) from which radially extend two lugs (best seen Fig6-14, upstream lug 14’, downstream lug 16’), 
the lugs of each ring sector being retained between the two flanges of the support casing by axial pins (best seen Fig6-14, pins 40’/41’/50’/51’) 
each engaged in one of the flanges of the ring support casing and in the lug of the ring sector facing said flange (best seen Fig6-14, each pin is engaged in with a corresponding up/down stream flange and lug), 
wherein the assembly further comprises, for each ring sector, 
at least one radial retaining pin (best seen Fig6-14, clamping element 80/90) screwed into the support casing and coming to radially bear against a lug of the at least one ring sector to retain the ring sector in position (best seen Fig6-14, clamping elements 80/90 radially bears upon the corresponding lug), and 
an anti-rotation system adapted to rotationally lock the at least one radial retaining pin (best seen Fig6-14, nuts 63/73/83/93 rotationally lock clamping elements 80/90).”
Claim 7
LePretre discloses: “The assembly as claimed claim, wherein, for each ring sector, the two lugs are each retained between the two flanges of the support casing by two axial pins circumferentially offset from one another (best seen Fig6-14, each pin is engaged in with a corresponding up/down stream flange and lug with circumferentially spaced pins), and with each axial pin is associated a radial retaining pin coming to radially bear against the corresponding lug of the ring sector plumb with the axial pin (best seen Fig6-14).”
Claim 10
LePretre discloses: “A turbomachine (Page1 Lines 13-15) comprising an assembly as claimed in claim 1 (see claim 1).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 7, 10, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tableau (FR 3 064 022), view of Swan (US 2015/0044043).
Note: Page number referencing is based upon the English translation of the specification provided by the office in the file wrapper.
Claim 1
Tableau discloses:
“An assembly (best seen Fig1-4, assembly 1) for a turbomachine turbine (Background) extending about an axis (axis D.sub.A), comprising 
at least one ring sector (sector 10) made of ceramic matrix composite material (Background, first sentence; Page7Para2) and 
a support casing (casing 3) disposed around the at least one ring sector (best seen Fig1-4), the support casing comprising 
two flanges (best seen Fig1-4), respectively an upstream flange (radial flange 32) and a downstream flange (radial flange 36), between which each ring sector is disposed (best seen Fig1-4), 
each ring sector comprising 
a base (annular base 12) that has a radially internal face (inner face 12a) and a radially external face (outer face 12b) from which radially extend two lugs (best seen Fig1-4, upstream lug 14, downstream lug 16), 
the lugs of each ring sector being retained between the two flanges of the support casing by axial pins (best seen Fig2-4, pins 119/120) 
each engaged in one of the flanges of the ring support casing and in the lug of the ring sector facing said flange (best seen Fig2-4, each pin 119/120 is engaged in with a corresponding up/down stream flange and lug), 
wherein the assembly further comprises, for each ring sector, 
at least one radial retaining pin (best seen Fig1-4, screw 38) screwed into the support casing and coming to radially bear against a lug of the at least one ring sector to retain the ring sector in position (Page4ParaLast-Page5Para1; best seen Fig1-4, screw 38 radially bears upon the corresponding lug at least during hot operation), and 
…”
Tableau is silent to the application of an anti-rotation system adapted to rotationally lock the at least one radial retaining pin.
Swan teaches (Para20/101; Fig3, split pin 34) that the application of a split pin is known in the art of gas turbine engines provide the advantage of inhibiting rotation of an element 32/40 relative to the parent attachment device 50.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screws 38 of Tableau to include a split pin as taught by Swan in order gain the advantage of inhibiting the rotation of screw 38 relative to structure 3 of Tabeau, and such a combination has the reasonable expectation of successfully providing a screw positioning that has improved rotational inhibiting.
Claim 7
The modified arrangement of Tableau by the teachings of Swan discloses: “The assembly as claimed claim, wherein, for each ring sector, the two lugs are each retained between the two flanges of the support casing by two axial pins circumferentially offset from one another (best seen Fig2-4, upstream lug 14, pins 119/120 retaining lugs 14/16 between flanges 32/36), and with each axial pin is associated a radial retaining pin coming to radially bear against the corresponding lug of the ring sector plumb with the axial pin (best seen Fig1-4).”
Claim 10
The modified arrangement of Tableau by the teachings of Swan discloses: “A turbomachine (P3Para2, first sentence; Claim 7) comprising an assembly as claimed in claim 1 (see claim 1).”

Claim 2, 3, 9, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tableau (FR 3 064 022), view of Swan (US 2015/0044043), and in further view of Strang (US 5,224,825)
Claim 2
The modified arrangement of Tableau by the teachings of Swan discloses the arrangement of claim 1.
The modified arrangement of Tableau by the teachings of Swan is silent to the application of a bush.
Strang teaches (best seen Fig2-5, bushing 28, bushing threading 38, threaded pin 26; Abstract, C1L42-45) that it is known in the art for a threaded radial locating pin to be in a locked threaded engagement with a threaded bushing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the simple addition of a known in the art threaded bushing to the locked threaded engagement arrangement of the screws 38 of the modified arrangement of Tableau by the teachings of Swan, as such an addition is merely a substitution of one known in the art threaded mounting location of a threaded radial locating pin within a bushing with another known in the art threaded mounting location of a threaded radial locating pin without a bushing, and such a modification has the reasonable expectation of successfully providing a known in the art threaded mounting location of a threaded radial locating pin within a bushing.
Claim 3
The modified arrangement of Tableau by the teachings of Swan and Strang discloses: “The assembly as claimed in claim 2, wherein each radial retaining pin is rotationally locked inside the bush by a radially-inserted split pin, which is disposed between the radial retaining pin and the bush (as discussed in claim 1 the locking split pin of Swan has been applied to the screw 38 arrangement of Tableau and as discussed in claim 2 a bushing has been also applied to the screw 38 arrangement of Tableau. Due to the lack of a moment arm on screw 38, it follows that the taught split pin has to be located at a location through screw 38 that intersects the threaded interface of the screw 38 and the corresponding female structure surrounding screw 38, which is the taught bushing, in order for the locking split pin to perform the taught locking function.).”
Claim 9
The modified arrangement of Tableau by the teachings of Swan and Strang discloses: “The assembly as claimed in claim 2, wherein each bush is fitted in the support casing (Strang: best seen Fig2/5) and retained therein by interference fitting (Strang: best seen Fig5, bushing 28, outer surface 54 interference fit with bore 56 in structure 24; C3L50-54).”

Claim 8, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tableau (FR 3 064 022), view of Swan (US 2015/0044043), and in further view of Strang (US 5,224,825) and Hung (US 7,883,308)
Claim 8
The modified arrangement of Tableau by the teachings of Swan and Strang discloses the arrangement of claim 2.
Tableau discloses (best seen Fig2) that the radially top ends of screws 38 has a screw recess. However, Fig2 of Tableau does not fairly disclose the particular recess shape.
Hung teaches (Fig8, hexagon recess 34, set screw 30; C2L37-44) that the application of a hexagon recess is a known in the art feature to allow the use of common drivers to install a screw.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art in order to select a shape for the screw recess of the screw 38 of Tableau, as one of ordinary skill in the art would have to make such a selection in order to practice the disclosure of Tableau, and Hung teaches that the application of a hexagon recess is a known in the art feature to allow the use of common drivers to install a screw, and such a combination would provide a reasonable expectation of successfully providing the modified arrangement of Tableau by the teachings of Swan and Strang with a known in the art feature to install the screws of Tableau.


Claim 2, 9, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over LePretre (FR 3 049 003) in view of Strang (US 5,224,825)
Claim 2
LePretre discloses the arrangement of claim 1.
LePretre is silent to the application of a bush.
Strang teaches (best seen Fig2-5, bushing 28, bushing threading 38, threaded pin 26; Abstract, C1L42-45) that it is known in the art to provide a threaded radial locating pin to be in a locked threaded engagement with a threaded bushing in order to provide a radial retention locator for a turbine ring 22.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the simple substitution of the clamping element of LePretre for the  radial retention locator for a turbine ring as taught by Strang, as such a substitution would be merely a simple substitution of one radial retention locator for a turbine ring for another known in the art radial retention locator for a turbine ring, and such a modification has the reasonable expectation of successfully providing a known in the art threaded mounting location of a threaded radial locating pin within a bushing.
Claim 9
The modified arrangement of LePretre by the teachings of Strang discloses: “The assembly as claimed in claim 2, wherein each bush is fitted in the support casing (Strang: best seen Fig2/5) and retained therein by interference fitting (Strang: best seen Fig5, bushing 28, outer surface 54 interference fit with bore 56 in structure 24; C3L50-54).”

Claim 8, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over LePretre (FR 3 049 003) in view of Strang (US 5,224,825), and in further view of Hung (US 7,883,308).
Claim 8
The modified arrangement of LePretre by the teachings of Strang discloses the arrangement of claim 2.
Strang discloses (best seen Fig2/5) that the radially top ends of pin 26 has a multi-faced installation interface. However, the modified arrangement of LePretre by the teachings of Strang does not fairly disclose the particular installation interface shape.
Hung teaches (Fig8, hexagon recess 34, set screw 30; C2L37-44) that the application of a hexagon recess is a known in the art feature to allow the use of common drivers to install a screw.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art in order to select a known installation interface for the pins 26 of Strang, as one of ordinary skill in the art would have to make such a selection in order to practice the disclosure of the modified arrangement of LePretre by the teachings of Strang, and Hung teaches that the application of a hexagon recess is a known in the art feature to allow the use of common drivers to install a screw, and such a combination would provide a reasonable expectation of successfully providing the modified arrangement of LePretre by the teachings of Strang with a known in the art feature to install the pins.


Allowable Subject Matter
Claim 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations relating to the required tapped blind hole capable of containing the split pin between the retaining pin and the bush in combination with the remaining limitations of the claim.
Claims 5-6 would be allowable over art based on dependency on claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,655,501 to LePretre: US version of LePretre above
US 11,021,988 to Tableau: US version of Tableau above

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745